 Case 2:21-cv-05680-MCS-MRW Document 1 Filed 07/14/21 Page 1 of 7 Page ID #:1



 1   BARSHAY SANDERS, PLLC
     Craig B. Sanders (Cal Bar 284397)
 2   100 Garden City Plaza, Suite 500
     Garden City, NY 11530
 3   Tel: (516) 203-7600
     Email: csanders@barshaysanders.com
 4   File No.: 121894
     Attorneys for Plaintiff
 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10
        Damion Reid,
11                                                    Case No:
12
                              Plaintiff,
                                                      COMPLAINT
13              v.
                                                      DEMAND FOR JURY TRIAL
14
        Gabrielle Monique Union-Wade,
15

16                            Defendant.

17         Plaintiff Damion Reid (“Plaintiff”), by and through its undersigned
18   counsel, for its Complaint against Defendant Gabrielle Monique Union-Wade
19   (“Defendant”) states and alleges as follows:
20                                    INTRODUCTION
21         1.        This action seeks to recover damages for copyright infringement.
22         2.        Plaintiff herein creates photographic images and owns the rights to
23   these photographs which Plaintiff licenses for various uses including online and
24   print publications.
25         3.        Plaintiff has obtained U.S. copyright registrations covering many of
26   Plaintiff's photographs and many others are the subject of pending copyright
27   applications.
28

                                                      1
                                           PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05680-MCS-MRW Document 1 Filed 07/14/21 Page 2 of 7 Page ID #:2



 1
           4.     Defendant owns and operates multiple social media accounts on
 2
     websites known as www.instagram.com, www.facebook.com, www.twitter.com
 3
     (the “Accounts”).
 4
           5.     Defendant, without permission or authorization from Plaintiff
 5
     actively copied, stored, and/or displayed Plaintiff's photographs on the Website
 6
     and engaged in this misconduct knowingly and in violation of the United States
 7
     copyright laws.
 8
                                         PARTIES
 9
            6.    Plaintiff Damion Reid is an individual who is a citizen of the State
10
     of New York and maintains a principal place of business Laurelton, New York.
11
            7.    On information and belief, Defendant Gabrielle Monique Union-
12
     Wade, is an individual who is a citizen of the State of California with a place of
13
     residence at 5546 Jed Smith Rd, Hidden Hills in Los Angeles County, California
14
     and is liable and responsible to Plaintiff based on the facts herein alleged.
15
                             JURISDICTION AND VENUE
16
           8.     This Court has subject matter jurisdiction over the federal copyright
17
     infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
18
            9.    This Court has personal jurisdiction over Gabrielle Monique Union-
19
     Wade because she maintains her residence in California.
20
            10.   Venue is proper under 28 U.S.C. §1391(a)(2) because Gabrielle
21
     Monique Union-Wade does business in this Judicial District and/or because a
22
     substantial part of the events or omissions giving rise to the claim occurred in this
23
     Judicial District.
24
                          FACTS COMMON TO ALL CLAIMS
25
           11.    Plaintiff is a professional photographer by trade who is the legal and
26
     rightful owners of photographs which it licenses to online and print publications.
27
           12.    Plaintiff has invested significant time and money in building
28

                                                  2
                                       PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05680-MCS-MRW Document 1 Filed 07/14/21 Page 3 of 7 Page ID #:3



 1
     Plaintiff's photograph portfolio.
 2
           13.    Plaintiff has obtained active and valid copyright registrations from
 3
     the United States Copyright Office (the “USCO”) which cover many of Plaintiff's
 4
     photographs while many others are the subject of pending copyright applications.
 5
           14.    Plaintiff's photographs are original, creative works in which Plaintiff
 6
     owns protectable copyright interests.
 7
            15.   The accounts are part of a commercial enterprise which uses the
 8
     Defendant’s notoriety and celebrity to promote numerous companies that she
 9
     owns and/or partners with in for profit ventures.
10
            16.   The accounts are monetized in that sells merchandise to the public
11
     and, on information and belief, Defendant profits from these activities.
12
            17.   On or about October 11, 2016, Plaintiff Damion Reid authored a
13
     photograph of Zazie Beetz (the “Photograph”). A copy of Photograph 1 is attached
14
     hereto collectively as Exhibit 1.
15
            18.   Plaintiff applied to the USCO to register the Photograph on October
16
     19, 2018 under Application No. 1-7057064397.
17
            19.   The Photograph was registered by USCO on October 19, 2018 under
18
     Registration No. VA 2-123-210.
19
            20.   On or about October 19, 2018, Plaintiff observed the Photograph on
20
     three different accounts in three different posts all dated May 23, 2018. A copy of
21
     screengrabs of the Accounts which include defendant’s infringing use of the
22
     Photograph are attached hereto collectively as Exhibit 2.
23
            21.   The        Photograph         was        displayed      at       URL:
24
     https://www.instagram.com/p/BjIbU5XAx20/?hl=en.
25
            22.   The        Photograph         was        displayed      at       URL:
26
     https://www.facebook.com/gabrielleunionofficial/photos/a.470382839782321/1
27
     049704888516777/?type=1&theater.
28

                                                    3
                                         PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05680-MCS-MRW Document 1 Filed 07/14/21 Page 4 of 7 Page ID #:4



 1
            23.   The        Photograph         was        displayed        at      URL:
 2
     https://twitter.com/itsgabrielleu/status/999393873632751617.
 3
            24.   Without permission or authorization from Plaintiff, Defendant
 4
     volitionally selected, copied, stored and displayed the Photograph in its entirety
 5
     herein, on the Website.
 6
           25.    On information and belief, the Photograph was copied, stored and
 7
     displayed without license or permission in the Accounts thereby infringing on
 8
     Plaintiff's copyright (hereinafter each individual usage is referred to singularly the
 9
     “Infringement” and collectively the “Infringements”).
10
           26.    Each Infringement includes a URL (“Uniform Resource Locator”)
11
     for a fixed tangible medium of expression that was sufficiently permanent or
12
     stable to permit it to be communicated for a period of more than transitory
13
     duration and therefore constitutes a specific infringement. 17 U.S.C. §106(5);
14
     Perfect 10, Inc. v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th Cir. 2007).
15
           27.    Each Infringement is an exact copy of the entirety of Plaintiff's
16
     original image that was directly copied and stored by Defendant on the Website.
17
           28.    On information and belief, Defendant takes an active and pervasive
18
     role in the content posted on its Website, including, but not limited to copying,
19
     posting, selecting, commenting on and/or displaying images including but not
20
     limited to Plaintiff's Photographs.
21
           29.    On information and belief, the Photograph was willfully and
22
     volitionally posted to the Accounts by Defendant.
23
           30.    On information and belief, Defendant engaged in the Infringements
24
     knowingly and in violation of applicable United States Copyright Laws.
25
           31.    On information and belief, Defendant has the legal right and ability
26
     to control and limit the infringing activities on its Website and exercised and/or
27
     had the right and ability to exercise such right.
28

                                                   4
                                        PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05680-MCS-MRW Document 1 Filed 07/14/21 Page 5 of 7 Page ID #:5



 1
           32.    On information and belief, Defendant has received a financial benefit
 2
     directly attributable to the Infringements.
 3
           33.    On information and belief, a large number of people have viewed the
 4
     unlawful copies of the Photograph on the Accounts.
 5
           34.    Defendant's use of the Photographs, if widespread, would harm
 6
     Plaintiff's potential market for the Photographs.
 7
           35.    As a result of Defendant's misconduct, Plaintiff has been
 8
     substantially harmed.
 9
                                    FIRST COUNT
10               (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
11         36.    Plaintiff repeats and incorporates by reference the allegations
12   contained in the preceding paragraphs, as though set forth in full herein.
13         37.    The Photographs are original, creative works in which Plaintiff owns
14   valid copyright properly registered with the United States Copyright Office.
15         38.    Plaintiff has not licensed Defendant the right to use the Photographs
16   in any manner, nor has Plaintiff assigned any of its exclusive rights in the
17   Copyrights to Defendant.
18         39.    Without permission or authorization from Plaintiff and in willful
19   violation of Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and
20   illegally copied, stored, reproduced, distributed, adapted, and/or publicly
21   displayed works copyrighted by Plaintiff thereby violating one of Plaintiff's
22   exclusive rights in its copyrights.
23         40.    Defendant's reproduction of the Photographs and display of the
24   Photographs on the Website constitutes willful copyright infringement. Feist
25   Publications, Inc. v. Rural Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
26         41.    As a result of Defendants' violations of Title 17 of the U.S. Code,
27   Plaintiff is entitled to any an award of actual damages and disgorgement of all of
28

                                                  5
                                       PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05680-MCS-MRW Document 1 Filed 07/14/21 Page 6 of 7 Page ID #:6



 1
     Defendant's profits attributable to the infringements as provided by 17 U.S.C. §
 2
     504 in an amount to be proven.
 3
           42.    As a result of Defendant's violations of Title 17 of the U.S. Code,
 4
     Plaintiff is entitled to injunctive relief to prevent or restrain infringement of his
 5
     copyright pursuant to 17 U.S.C. § 502.
 6
                                       JURY DEMAND
 7
           43.    Plaintiff hereby demands a trial of this action by jury.
 8

 9
                                 PRAYER FOR RELIEF
10
           WHEREFORE Plaintiff respectfully requests judgment as follows:
11
           That the Court enters a judgment finding that Defendant has infringed on
12
     Plaintiff's rights to the Photographs in violation of 17 U.S.C. §501 et seq. and
13
     award damages and monetary relief as follows:
14
                  a.     finding that Defendants infringed Plaintiff's copyright interest
15
                         in the Photograph by copying and displaying without a license
16
                         or consent;
17
                  b.     for an award of actual damages and disgorgement of all of
18
                         Defendant's profits attributable to the infringements as
19
                         provided by 17 U.S.C. § 504 in an amount to be proven;
20
                  c.     for an order pursuant to 17 U.S.C. § 502(a) enjoining
21
                         Defendants from any infringing use of any of Plaintiff's works;
22
                  d.     for costs of litigation and reasonable attorney's fees against
23
                         Defendant pursuant to 17 U.S.C. § 505;
24
                  e.     for pre judgment interest as permitted by law; and
25
                  f.     for any other relief the Court deems just and proper.
26

27
     DATED: July 6, 2021
                                             BARSHAY SANDERS, PLLC
28

                                                   6
                                        PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05680-MCS-MRW Document 1 Filed 07/14/21 Page 7 of 7 Page ID #:7



 1
                                      By: /s/ Craig B. Sanders
 2                                    Craig B. Sanders, Esq. (Cal Bar 284397)
                                      100 Garden City Plaza, Suite 500
 3                                    Garden City, NY 11530
                                      Tel: (516) 203-7600
 4                                    Email: csanders@barshaysanders.com
                                      Attorneys for Plaintiff
 5                                    File No.: 121894
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                            7
                                 PLAINTIFF'S COMPLAINT
